Citation Nr: 0000588	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for a heart disability, claimed to have resulted 
during treatment at a VA medical facility in 1991.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision from the Providence, 
Rhode Island, VARO, which denied compensation for a heart 
condition under 38 U.S.C.A. § 1151.  

The Board notes that the veteran filed a notice of 
disagreement in November 1996 to a November 1996 rating 
decision, which denied an increased evaluation for his 
service-connected low back disability.  A statement of the 
case was issued in February 1997, as was a rating decision 
granting an increased evaluation of 20 percent effective 
August 13, 1996.  In March 1997, the veteran indicated that 
he wished to withdraw his notice of disagreement as to the 
evaluation of his low back disability.  A notice of 
disagreement may be withdrawn in writing before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204 (1998).  
Therefore, that issue is not before the Board.  

In April 1999, the Board remanded the veteran's claim for a 
hearing before a Member of the Board at the RO.


FINDING OF FACT

There is no competent medical evidence of record establishing 
a nexus between the failure to perform an electrocardiogram 
or other test, following the veteran's complaints of 
dizziness and chest pains, and his current heart disability.




CONCLUSION OF LAW


The claim of entitlement to compensation benefits for a heart 
disability, pursuant to 38 U.S.C.A. § 1151, is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran was hospitalized for a blind rehabilitation 
program at the VA Medical Center (MC) in Birmingham, Alabama, 
from September 17, 1991 to October 25, 1991 with diagnoses of 
blindness, secondary to diabetic neuropathy, insulin 
dependent diabetes mellitus with retinopathy, neuropathy, and 
impotence, hypertension, benign prostatic hypertrophy, low 
back pain, and exogenous obesity.  The discharge summary 
noted that the veteran went home on a pass and subsequently 
was admitted to the VAMC, in Nashville, Tennessee, with chest 
discomfort.  A history of diabetes mellitus, diagnosed in 
1983, was noted.  The veteran was currently taking anti-
hypertensive medication and the condition was stable.  The 
veteran denied any chest pain, shortness of breath, or 
dyspnea on admission.  Cardiac examination showed regular 
rate and rhythm without murmurs, rubs or gallops and an 
electrocardiogram (EKG) and chest X-ray were normal.  
Treatment notes reported a few complaints of dizziness and a 
request to see the doctor for an EKG.  A summary from the 
director of the program reported complaints of some 
cardiac-like symptoms, for which the veteran was under 
evaluation and treatment during the rehabilitation program.  

The veteran was hospitalized from October 26, 1991 to 
November 6, 1991 at the VAMC in Nashville with a diagnosis of 
anterior myocardial infarction.  The veteran reported four 
episodes of exertional chest pain in the previous week.  The 
veteran stated that he thought the pains were due to 
indigestion.  A cardiac catheterization was performed during 
hospitalization.  

The veteran was hospitalized in January 1993 with complaints 
of substernal chest pain.  The examiner noted a history of a 
myocardial infarction in October 1991, following which the 
veteran was pain-free and was taking no anti-anginal 
medication.  A cardiac catheterization was performed.  
Discharge diagnoses of unstable angina and diabetes mellitus 
were reported.  A diabetic consultation was conducted during 
hospitalization.  The physician noted a history of diabetes 
mellitus of 13 years duration.  

The veteran was again hospitalized in February 1993, during 
which an elective angioplasty was performed.  Discharge 
diagnoses of unstable angina, coronary artery disease (CAD) 
diabetes mellitus, history of myocardial infarction, and 
status-post coronary angioplasty were reported.  

In a statement, received in February 1993, the veteran stated 
that he had a heart attack during his hospitalization from 
September to October 1991.  The veteran reported complaints 
of chest pains and dizziness during his stay, and requested a 
stress test or EKG.  He stated that the doctor refused to do 
an EKG as one had been performed a few weeks earlier and was 
normal.  The veteran reported that he complained of severe 
chest pains on October 24, 1991, which the physician felt 
were due to indigestion.  The veteran went home on a pass the 
following day and was hospitalized that evening following a 
heart attack.  The veteran stated that he underwent a 
coronary angioplasty at that time.  He noted that he suffered 
a second heart attack in January 1993 and underwent a balloon 
angioplasty.  

In a statement, received in November 1993, the veteran stated 
that his physician at the Nashville VAMC in 1991 told him 
that a stress or exercise test would have shown the veteran's 
condition prior to his heart attack.  

At a hearing before an RO hearing officer in January 1996, 
the veteran testified that during his rehabilitation 
hospitalization he requested an EKG or thallium stress test 
because he was experiencing chest pains.  Transcript, p. 5 
(Jan. 1996).  He stated that he was told by the doctors in 
the emergency room in Nashville, that if he had received a 
thallium stress test as requested, the test would have 
detected the blockage in the center artery of his heart.  
Transcript, p. 6 (Jan. 1996).  The veteran testified that he 
began experiencing chest pains, shortness of breath, and 
dizzy spells during October 1991.  Transcript, pp. 7-8 (Jan. 
1996).  

At the January 1996 hearing, the veteran submitted a letter 
from N.E., dated in November 1995.  N.E. stated that on 
October 24, 1991 the veteran complained of chest pains during 
an orientation and mobility lesson in Birmingham.  The 
veteran stated that he was taking antacid, but it did not 
seem to help.  N.E. reported that the veteran went home the 
next day and she heard that he had been hospitalized for a 
heart attack.  

The veteran also submitted a 12-page statement at the January 
1996 hearing.  The veteran stated that the doctor did not 
take proper precautions or perform proper tests to detect a 
condition, which could have caused a heart attack.  The 
veteran requested a tort settlement for $1.5 million on this 
tort claim, and further stated that he was filing claims for 
both medical and tort under 38 U.S.C. § 1151.  The veteran 
requested an apology for errors in the July 1995 statement of 
the case.  The veteran stated that he became concerned during 
his treatment in Birmingham that he had several signs with 
regard to heart problems, including:  being overweight; 
diabetes; family history of heart disease; high blood 
pressure; chest pains; and lightheadedness and dizzy spells.  

In April 1999, the Board remanded the veteran's claim for a 
hearing before a Member of the Board at the RO.  At a hearing 
before the undersigned in August 1999, the veteran testified 
that he began experiencing chest pain while attending the 
Blind Rehabilitation Center in Birmingham, Alabama.  
Transcript, p. 2 (Aug. 1999).  The veteran noted that he had 
a family history of a heart condition, was overweight and 
diabetic, all of which he understood to be risk factors.  
Transcript, p. 3 (Aug. 1999).  He stated that he requested 
that an EKG be performed, but was told by the physician that 
such a test could not determine if he was going to have a 
heart attack.  Transcript, p. 3 (Aug. 1999).  He reported 
that on the evening of October 26, 1991, while on leave from 
the Birmingham facility, he had a severe heart attack and was 
taken to the emergency room.  Transcript, p. 4 (Aug. 1999).  
The veteran testified that the physicians at the hospital 
informed him that a stress test would have shown the blockage 
of his heart.  Transcript, p. 5 (Aug. 1999).  


II. Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient 
to warrant compensation in the absence of proof that it was 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service connection claims, as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet.App. 460 (1999).

In the instant case, the veteran contends that the VA 
physician's failure to complete an EKG or stress test during 
treatment at the Blind Rehabilitation Center, following 
complaints of dizziness and chest pains, resulted in his 
heart attack while on a weekend pass from that facility.  The 
veteran has submitted evidence of a current disability.  The 
veteran underwent angioplasty in October 1991 and again in 
February 1993, diagnosis of CAD, and reports continued 
shortness of breath and inability to perform certain 
activities due to his heart condition.  

The veteran suffered a heart attack on October 26, 1991, 
while on a weekend pass from the VA Blind Rehabilitation 
Center.  The records of treatment at this facility notes a 
few complaints of dizziness and chest pains and a request for 
an EKG.  

However, the record contains no competent medical evidence 
that any testing performed at the time of the veteran's 
complaints of chest pain and/or dizziness would have 
prevented his current cardiac condition or that failure to 
perform this testing resulted in his heart attack and 
residual cardiac disability.  In addition, the record 
contains no competent medical evidence that such testing was 
medically indicated, following occasional complaints of 
dizziness and chest pains.  The veteran stated that a 
physician during his hospital following the heart attack 
stated that a stress test would have shown the blockage, 
which required the angioplasty, prior to the veteran's heart 
attack.  The Court has recognized that the statement of a 
veteran as to what a doctor told him is insufficient to 
establish a medical diagnosis.  Warren v. Brown, 
6 Vet. App. 4, 6 (1993).  The record contains no medical 
evidence that, had the blockage been discovered a few days 
earlier, the veteran's cardiac disability would differ in any 
way from that currently diagnosed. 

Statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion.  His 
statements that the failure to perform testing resulted in 
his heart attack and residual cardiac disability are 
unsupported by the medical evidence of record.  Without 
competent medical evidence of a nexus between the failure to 
perform an EKG or other test and veteran's myocardial 
infarction and resultant cardiac disability, the veteran's 
claim cannot be well grounded.  


ORDER

Entitlement to compensation benefits for a heart disability, 
pursuant to 38 U.S.C.A. § 1151, is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

